Citation Nr: 0727790	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-32 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which denied the veteran's claim 
for service connection for a psychiatric disorder and also 
denied entitlement to total disability rating based on 
individual unemployability (TDIU).  This decision was issued 
to the veteran and his service representative in March 2004.  
The veteran disagreed with this decision in February 2005 and 
requested a Travel Board hearing.  He perfected a timely 
appeal on these claims in September 2005.  A Travel Board 
hearing was held before the undersigned Veterans Law Judge in 
June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran essentially contends on appeal that a pre-
existing psychiatric disorder was aggravated by active 
service.  

                                               Summary of 
Relevant Facts

A review of the veteran's service medical records indicates 
that he reported a history of depression or excessive worry 
at an enlistment physical examination in November 1971 
(erroneously dated in November 1970).  The in-service 
examiner indicated the history of depression and nervousness.  
However, mental status examination at that time was normal.  

An undated letter from [redacted] to the 
veteran's commanding officer, included in the claims file 
indicates that the veteran was absent without leave (AWOL) 
from the U.S. Army since January 3, 1972.  Mr. [redacted] had 
been advised by the veteran's civilian psychiatrist that the 
veteran "is so emotionally disturbed that a return to the 
military would likely cause irreparable psychological injury, 
compounding his current condition."  He requested that the 
veteran receive a medical discharge.

Attached to Mr. [redacted] letter were several letters dated 
in January, February, March, and June 1972 from Charles L. 
Nord, M.D., which show that the veteran consulted with this 
private psychiatrist "because of his panic state.  He 
demonstrates impairment of his judgment and reasoning ability 
due to the panic he suffers which paralyses his capacity to 
make decision and to act in a fashion which demonstrates 
sufficient regard for the consequences of his activities."  
Dr. Nord also stated that the veteran "demonstrates an 
inability to meet the responsibilities of military service 
because of his severe emotional illness."  Dr. Nord 
recommended that the veteran be medically discharged from 
active service.

The veteran was hospitalized for psychiatric treatment at a 
U.S. Army Hospital in June 1972.  At that time, it was noted 
that he had been drafted in October 1971 and, after 
undergoing basic training, he was AWOL for 51/2 months 
beginning in January 1972.  The in-service examiner who saw 
the veteran in June 1971 stated that he "seems to be 
suffering from an exacerbation of anxiety which has troubled 
him for at least the past 10 years."  While hospitalized, 
"the chronicity and severity of [the veteran's] problem 
became apparent."  The in-service examiner recommended that 
the veteran be medically discharged due to a chronic, severe 
neurotic illness that would not respond readily to therapy.

A Medical Board subsequently concluded in July 1972 that the 
veteran was medically unfit for retention on active duty as a 
result of chronic severe anxiety neurosis that was not 
incurred or aggravated during any period of active duty.  The 
Medical Board recommended that the veteran be separated from 
active service.

The veteran's VA outpatient treatment records show post-
service treatment for a psychiatric disorder, variously 
diagnosed as depression, not otherwise specified, and as 
depressive disorder, not otherwise specified.  

On VA mental disorders examination in August 2006, following 
a review of the claims file, including the veteran's service 
medical records and the letters from Dr. Nord and Mr. [redacted] 
(discussed above), and after a comprehensive mental status 
examination of the veteran, the VA examiner concluded that it 
was "less likely than not that [the veteran's] military 
service permanently aggravated a per-existing anxiety 
disorder."  The VA examiner also determined that the 
veteran's current psychiatric disorder, which he classified 
as major depressive disorder, in partial remission, was 
"less likely than not related to [the veteran's] military 
service or to the previously diagnosed anxiety disorder."

                                             Law and 
Regulations

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims (Court) has held that the presumption of soundness 
upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Subsequently, however, the Court of Appeals for the Federal 
Circuit explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Court has consistently stated that "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, not 
just the symptoms, has worsened."  See Maxson v. West, 12 
Vet. App. 453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); see also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).

In sum, the law mandates that, to rebut the presumption of 
sound condition upon entry into service under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service. See 
Wagner v. Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 2004).

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  The amended 
regulation conforms to the Federal Circuit precedent in 
Wagner v. Principi, supra, requiring that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue preexisted entry into service and that the disability 
was not aggravated by service before the presumption of 
soundness on entrance into active service may be rebutted.

In this case, the medical evidence, including the letters 
from Dr. Nord, shows that an anxiety disorder clearly and 
unmistakably pre-existed the veteran's entry in to active 
service in November 1971.  However, the recent VA medical 
opinion that it is less likely than not that the veteran's 
pre-existing anxiety disorder was aggravated during active 
service reflects that the incorrect legal standard was 
presented by the RO to the clinician.  The Board therefore 
requests that Thomas McMath, Ph.D., the psychologist who 
conducted the August 2006 VA examination, if available, 
provide an addendum to the examination report addressing the 
question of in-service aggravation with, as explained below, 
instructions on using the applicable legal standard.

The Board also finds that, while the veteran currently does 
not meet the scheduler criteria for a TDIU, his claim of 
entitlement to a TDIU is inextricably intertwined with the 
claim for service connection for a psychiatric disorder also 
on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter).  This is 
because a determination regarding the claim for service 
connection for a psychiatric disorder could impact the 
veteran's TDIU claim.  Accordingly, adjudication of the 
appeal for a TDIU must be deferred pending the development 
and readjudication of the claim for service connection for a 
psychiatric disorder.

In view of the foregoing, this appeal is REMANDED for the 
following action:

1.  Return the claims folder to the VA 
Medical Center in Northport, New York, 
Thomas McMath, Ph.D., if available, for an 
addendum to the August 2006 VA mental 
disorders examination on the following:

Following a review of the relevant 
medical records in the claims file, 
including the veteran's service medical 
records and the letters dated in 1972 
from Dr. Nord, Dr. McMath is asked to 
provide an opinion on the following:

Is it undebatable that the 
exacerbations of the veteran's pre-
existing anxiety disorder during 
active service did not result in a 
chronic worsening of the veteran's 
underlying psychiatric condition?  

The legal standard of equipoise (at least 
as likely as not) is not applicable to the 
question at hand.  Because of a different 
legal standard that applies to cases such 
as this one involving the question of in-
service aggravation of a pre-existing 
disability, and given the evidence in the 
record indicating that the veteran's pre-
existing psychiatric disorder increased in 
severity during service, the central 
question is whether it is undebatable that 
the veteran's pre-existing anxiety 
disorder was not aggravated beyond its 
natural progression during service.

Dr. McMath is advised that aggravation for 
legal purposes is defined as a chronic 
worsening of the underlying disorder, 
versus a temporary flare-up of symptoms 
that is beyond the natural progress of the 
disease.

Dr. McMath is asked to provide a rationale 
for any opinion expressed and if no such 
determination can be made without resort 
to speculation, he should so state.  

2.  If, and only if, Thomas McMath, Ph.D.,  
is not available, then schedule the 
veteran for a new VA mental disorders 
examination.  

Following a review of the relevant medical 
records in the claims file, including the 
veteran's service medical records and the 
letters dated in 1972 from Dr. Nord, the 
examiner is asked to provide an opinion on 
the following:

Is it undebatable that the 
exacerbations of the veteran's pre-
existing anxiety disorder during 
active service did not result in a 
chronic worsening of the veteran's 
underlying psychiatric condition?  

The legal standard of equipoise (at least 
as likely as not) is not applicable to the 
question at hand.  Because of a different 
legal standard that applies to cases such 
as this one involving the question of in-
service aggravation of a pre-existing 
disability, and given the evidence in the 
record indicating that the veteran's pre-
existing psychiatric disorder increased in 
severity during service, the central 
question is whether it is undebatable that 
the veteran's pre-existing anxiety 
disorder was not aggravated beyond its 
natural progression during service.

The examiner is advised that aggravation 
for legal purposes is defined as a chronic 
worsening of the underlying disorder, 
versus a temporary flare-up of symptoms 
that is beyond the natural progress of the 
disease.


The examiner is asked to provide a 
rationale for any opinion expressed and if 
no such determination can be made without 
resort to speculation, he or she should so 
state.

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claim for service 
connection for a psychiatric disorder with 
consideration of all of the applicable law 
and regulations, to 38 U.S.C.A. § 1111; 
VAOPGCPREC 3- 2003; and Wagner, supra.  If 
the benefit sought on appeal is denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

